IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TONY LEE SMOAKS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5357

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Robert L. Sirianni, Jr. and Gary J. Schwartz, of Brownstone, P.A., Winter Park, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.